{¶ 97} I concur in the majority's analysis and disposition of appellant's three assignments of error. However, I respectfully dissent from the majority's decision to overruled appellee's cross-appeal.
 {¶ 98} While I agree the trial court's March 18, 2005 Judgment Entry demonstrates the trial court considered appellee's cross-objections to the magistrate's decision and further agree there is no record evidence the trial court refused to consider appellee's additional damage evidence, I disagree the trial court "acknowledged" the additional damage evidence in that entry. (Maj. Op. at 18, para. 94).
 {¶ 99} Appellee claims the trial court erred in not only failing to "review" [consider] the additional damages evidence, but also in failing to "accept" said evidence. Although perhaps inartfully worded, I interpret appellee's argument to be more than merely claiming trial court error in not considering or even acknowledging the additional damage evidence. I interpret appellee's argument as claiming the trial court erred in failing to award appellee additional damages based upon that evidence. To have done so would be consistent with the underlying magistrate's merit decision. Accordingly, I would sustain appellee's cross-appeal.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Stark County, Ohio, is affirmed.
Costs to be split equally between the parties.